Contrary to the petitioner’s contention, we conclude that the Supreme Court acted properly in denying her request for attorney’s fees pursuant to 42 USC § 1988. The record reflects that the petitioner has neither alleged nor presented any evidence whatsoever to establish a bona fide civil rights claim pursuant to 42 USC § 1983 so as to warrant an award of attorney’s fees (see, Matter of Kross v Perales, 156 AD2d 451; Matter of Rozier v Perales, 149 AD2d 710; Matter of Gelin v Perales, 149 AD2d 593, 595). Mollen, P. J., Brown, Kooper and Miller, JJ., concur.